1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   RAHEEN AHAB TAYLOR,                              Case No. LACV 17-6411-DOC (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   J. SUTTON, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States

18   Magistrate Judge,

19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.

20
              March 27, 2020
     DATED: ____________________                  _________________________________________
21                                                HONORABLE DAVID O. CARTER
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
